               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

BARBRA E. HUDSON                                                        PLAINTIFF

V.                                          CIVIL ACTION NO. 1:18-CV-206-JCG

COMMISSIONER OF SOCIAL SECURITY                                       DEFENDANT

                               FINAL JUDGMENT

      In accordance with the Court’s Memorandum Opinion and Order, pursuant to

the fourth sentence of 42 U.S.C. § 405(g), the Commissioner’s final decision is

reversed and this matter is remanded to the Social Security Administration for

further proceedings in accordance with this Court’s Memorandum Opinion and

Order.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the

Commissioner’s decision is reversed and the matter is remanded to the Social

Security Administration.

      SO ORDERED, this the 8th day of July, 2019.


                                       s/ John C. Gargiulo
                                       JOHN C. GARGIULO
                                       UNITED STATES MAGISTRATE JUDGE
